875 So. 2d 642 (2004)
CITY OF MIAMI, Appellant,
v.
Jose A. JUAREZ and Cristino Nieves, Appellees.
Nos. 3D01-2055, 3D01-1941.
District Court of Appeal of Florida, Third District.
February 11, 2004.
Rehearing and Rehearing Denied June 16, 2004.
Alejandro Vilarello, City Attorney; Robert S. Glazier, for appellant.
Bennett H. Brummer, Public Defender, and John Eddy Morrison, Assistant Public Defender, for appellees.
Before GERSTEN, RAMIREZ, and WELLS, JJ.
Rehearing and Rehearing En Banc Denied June 16, 2004.
PER CURIAM.
Affirmed. See City of Miami v. Wellman, 875 So. 2d 635, 2004 WL 231192 (Fla. 3d DCA Feb. 4, 2004); Mulligan v. City of Hollywood, 871 So. 2d 249 (Fla. 4th DCA 2003); see also Dade County Sch. Bd. v. Radio Station WQBA, 731 So.2d 638(Fla.1999)(concluding that when faced with a decision to uphold or overturn a lower court's judgment, an appellate court must affirm the judgment if it is legally correct regardless of the reasons given by the trial court).